Citation Nr: 1727701	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-26 024	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to a rating in excess of 20 percent for right foot cuboid syndrome.  


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty for training from February 1995 to June 1995, and on active duty from January 2003 to November 2004, and from September 2008 to December 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for posttraumatic stress disorder (PTSD) and low back disability and denied a compensable rating for right foot cuboid syndrome.  

A June 2014 rating decision granted service connection for PTSD and assigned it a 30 percent rating from the December 2009 date following the Veteran's service discharge which was a full grant of the benefit sought.  A December 2014 rating decision increased that rating to 70 percent effective from December 2009.  The Veteran did not file a substantive appeal in response to the December 2014 statement of the case issued on the matter of entitlement to a rating greater than 70 percent for his PTSD; therefore the Board does not have jurisdiction over that issue.  

A February 2016 rating decision granted service connection for lumbosacral strain which was a full grant of the benefit sought.  Accordingly, the issue of service connection for low back disability is no longer on appeal.  The February 2016 rating decision also increased the rating for right foot cuboid syndrome from noncompensable to 10 percent, from the December 2009 date following the Veteran's service discharge.  


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for a rating in excess of 20 percent for right foot cuboid syndrome is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for a rating in excess of 20 percent for right foot cuboid syndrome is dismissed.



		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


